Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              June 27, 2019

The Court of Appeals hereby passes the following order:

A19E0061. CHRISTOPHER M. HUNT v. DEUTSCHE BANK TRUST
    COMPANY AMERICAS.

      Upon consideration of the Emergency Verified Motion for Temporary
Restraining Order and/or Preliminary Injunction filed by Christopher M. Hunt, said
motion is hereby DENIED. Court of Appeals Rule 40.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      06/27/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.